DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2021 and March 15, 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 13-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 2012/0134207) (hereinafter Yoon) (published May31, 2012).
Regarding Claims 1 and 13, taking claim 1 as exemplary, Yoon discloses an operating method of a memory controller, comprising: receiving first decision data of M bits from a memory device, where M is a natural number;
“The 2-bit soft decision read operation may include three read operations that are performed sequentially on the basis of read voltages 101, 102 and 103. In the soft decision read operation, the data read through the three read operations may be encoded to generate 1-bit actual data (or hard decision data) and 1-bit reliability data” (Yoon [0059] M=3, the bits from the reads at voltage 101, 102, and 103)

converting the M-bit first decision data into second decision data of N bits, where N is a natural number less than M; and
“The reliability data (1-bit), as shown in FIG. 4, is obtained or encoded by an exclusive NOR operation on the read results of the read voltages 102 and 103” (Yoon [0059] N=2, the read from voltages 102 and 103)

attempting a first decoding using the second decision data.
“The ECC 230 performs an error correction operation by using the hard decision data provided in S3100 and the MSB of the reliability data provided in S3300 (S4200). The MSB of the reliability data outputted in S3300 corresponds to the reliability data outputted in the 2-bit soft decision read operation. Thus, the error correction operation of S4200 is substantially identical to the error correction operation based on the reliability data outputted in the 2-bit soft decision read operation” (Yoon [0109])

“Thereafter, the ECC 230 determines whether an error in the read data is correctable by the error correction operation of S4200 (i.e., the error correction operation based on the MSB of the reliability data) (S4300)” (Yoon [0110])

Claim 13 has similar limitations to claim 1 and is rejected for similar reasons.

Regarding Claims 2 and 14, Yoon further discloses further comprising: converting the M-bit first decision data into N-bit third decision data different from the second decision data; and attempting a second decoding using the third decision data, wherein N is equal to or greater than 2.
“he flash memory device 100 transmits the LSB of the reliability data to the ECC 230 in response to the third soft decision output command 4Bh generated by the memory controller 2000 (S3500). The ECC 230 performs an error correction operation by using the hard decision data provided in S3100, the MSB of the reliability data provided in S3300, and the LSB of the reliability data provided in S3500 (S4400). The LSB of the reliability data outputted in S3500 is a subdivision of the reliability data outputted in the 2-bit soft decision read operation as illustrated in FIGS. 6A to 6E, which corresponds to the reliability data that can be obtained only in the 3-bit soft decision read operation. Thus, the error correction operation of S4400 is substantially identical to the error correction operation based on the reliability data outputted in the 3-bit soft decision read operation” (Yoon [0111])

“Thereafter, the ECC 230 determines whether an error in the read data is correctable by the error correction operation of S4400 (i.e., the error correction operation based on the LSB of the reliability data) (S4500)” (Yoon [0112] see fig. 5 and 10A)

Regarding Claims 3 and 15, Yoon further discloses wherein the converting into the third decision data and the attempting of the second decoding are performed only when the first decoding invalidates.
“If it is determined that the error is not correctable by the error correction operation based on the MSB of the reliability data (for example, if there are more than 80 errors per sector) (S4300), the third soft decision output command 4Bh for outputting the last soft decision data (i.e., the LSB of the reliability data) is provided to the flash memory device 100” (Yoon [0110] see fig. 10a)

Regarding Claims 4 and 16, Yoon further discloses wherein: the second decision data corresponds to a first offset voltage, and the third decision data corresponds to a second offset voltage different from the first offset voltage.
“The 2-bit soft decision read operation may include three read operations that are performed sequentially on the basis of read voltages 101, 102 and 103” (Yoon [0059] read voltages 101, 102, and 103, also see fig. 5 for multiple read voltages)

Regarding Claims 6 and 18, Yoon further discloses wherein the receiving of the M-bit first decision data comprises: receiving N-bit fourth decision data based on a third offset voltage; and receiving N-bit fifth decision data based on a fourth offset voltage different from the third offset voltage, wherein M is equal to or greater than 3.
“The 2-bit soft decision read operation may include three read operations that are performed sequentially on the basis of read voltages 101, 102 and 103” (Yoon [0059] read voltages 101, 102, and 103, also see fig. 5 for multiple read voltages)

Regarding Claims 7 and 19, Yoon further discloses wherein the converting into the second decision data comprises: generating the second decision data through a logical operation of the fourth decision data and the fifth decision data.
“The most significant bit (MSB) of the reliability data, as shown in FIG. 5, is obtained or encoded in the same manner as described above to obtain the reliability data in FIG. 4 using the second and sixth read voltages. The least significant bit (LSB) of the reliability data, as shown in FIG. 5, is obtained or encoded by: obtaining a first exclusive NOR results from the read results of the first and third read voltages, obtaining a second exclusive NOR results from the read results of the fifth and seventh read voltages, and performing an AND operation on the first and second exclusive NOR results” (Yoon [0061])

Regarding Claims 8 and 20, Yoon further discloses further comprising, before receiving the M-bit first decision data: receiving N-bit sixth decision data from the memory device; and invalidating a decoding using the sixth decision data.
“The ECC 230 receives the hard decision data from the flash memory device 100 to perform an error correction operation based on the hard decision data (S4000). Thereafter, the ECC 230 determines whether an error in the read data is correctable by the error correction operation of S4000 (i.e., the error correction operation based on the hard decision data) (S4100) … If it is determined that the error is not correctable by the error correction operation based on the hard decision data (for example, if there are more than 60 errors per sector) (S4100), the second soft decision output command 41h for outputting the MSB of the reliability data is provided to the flash memory device 100” (Yoon [0107] see fig. 10a, items S4000, S4100, and S4200)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (published May 31, 2012) as applied to claims 4 and 16 above, and further in view of Chen et al. (US 2019/0378576) (hereinafter Chen) (published December 12, 2019).
Regarding Claims 5 and 17, Yoon disclosed the method of claim 4 and device of claim 16, but does not explicitly state wherein if a decoding success rate using the third decision data is higher than a decoding success rate using the second decision data, a basic offset voltage for obtaining N-bit decision data from the memory device is changed to the second offset voltage.
Chen discloses wherein if a decoding success rate using the third decision data is higher than a decoding success rate using the second decision data, a basic offset voltage for obtaining N-bit decision data from the memory device is changed to the second offset voltage.
“read-level voltage 349 may correspond to a read-level voltage that was used in a successful decoding operation prior to the last successful decoding operation (e.g., the second to the last successful read-level voltage). In some examples, a trend of change in read-level voltage corresponding to successful decoding operations is determined based on a trend between read-level voltages 349 and 355” (Chen [0042])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the setting of a read-voltage that successfully decodes data in Chen with Yoon to yield the predictable results of increasing efficiency by trying the most probable voltage for a successful read.
	

Allowable Subject Matter
Claims 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 is directed to a method where first decision data of a first number of bits is received, decoding of data using the first decision data is then invalidated, second decision data of a second number of bits (which is greater than the first number of bits) is received, the second decision data is converted to third decision data (where the third decision data is of the first number of bits), second decoding of data using third decision data is then invalidated, the second decision data is then converted to fourth decision data (that is the same size as the first and third decision data but is different from the third decision data), and the third decoding is performed using the fourth decision data.
The prior art of record discloses the performing and invalidation of decoding of data from a one number of bits to another number of bits in order, but does not disclose or suggest the decoding using decision data of N bits, then receiving decision data of M (greater than N) bits, and converting decision data of M bits into N bits for decoding.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136            

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136